DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/07/2020 and 03/04/2020 are being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 1, applicant recites “can store” in line 5 is unclear, thus making the metes and bounds of the claim indefinite. More specifically, it is unclear if the limitation following the term “can” are required or optional. For examination purposes the recitation following the term “can” are consider to be optional limitations.
As to claim 1, applicant recites “can close” in line 8 is unclear, thus making the metes and bounds of the claim indefinite. More specifically, it is unclear if the 
As to claim 1, applicant recites “can support” in line 10 is unclear, thus making the metes and bounds of the claim indefinite. More specifically, it is unclear if the limitation following the term “can” are required or optional. For examination purposes the recitation following the term “can” are consider to be optional limitations.
As to claim 1, applicant recites “can support” in line 16 is unclear, thus making the metes and bounds of the claim indefinite. More specifically, it is unclear if the limitation following the term “can” are required or optional. For examination purposes the recitation following the term “can” are consider to be optional limitations.
As to claim 1, applicant recites “can support” in line 18 is unclear, thus making the metes and bounds of the claim indefinite. More specifically, it is unclear if the limitation following the term “can” are required or optional. For examination purposes the recitation following the term “can” are consider to be optional limitations.
As to claim 1, applicant recites “a case-off portion that casts off the substrate in a state being supported by the back side substrate support portion and the lid body side substrate portion from at least one the back side substrate portion of the lid body side substrate support portion”  in lines 22-24 is not clear and not understand by the examiner when read with lines 27-29, applicant positively recites “ the casting off portion” but not specifically discloses where the casting off portion is located.  Specifically in lines 22-23, applicant recites that a casting-off portion that casts off the substrate, and the substrate is support by the back side substrate support portion and the lid body side substrate support portion from at least one of the back side substrate 
As to claim 3, in combination of claim 1, applicant further recites “the case-off portion casts off the substrate in a state being supported by the lid body side substrate support portion form the lid body side substrate support portion” which the limitation in combination of claim 1 requires “the case-off portion” in two locations, one in the back side substrate support portion and another one in the lid body side substrate support.  However, claim 1 only requires “a casting-off portion” in line 22.  Therefore, it is not clear on how many “casting-off portion” is require in the claim.
Correction is required.
Allowable Subject Matter
Claims 1, 3-4 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  None of the prior art of record discloses “the casting-off portion are configured as a cover a portion of the  back side substrate support portion, said portion being in contact with substrate when a container main body opening is opened by a lid; when the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUN HOI CHEUNG whose telephone number is (571)270-5702.  The examiner can normally be reached on Monday to Friday 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on (571)272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/CHUN HOI CHEUNG/Primary Examiner, Art Unit 3736